The Attornuy General of Texas

JIM MATTOX                                              kcember     21. 1984
Attorney General


~upremo Court Buildlw            Ronorable    8. Tati    Santieateban                   Opinion    No. J-M-261
P. 0. Box 1254a                  ChAirmAn
Austin.TX.  79711.2549           Senate Natural Re:wurcee           Committee           Re:      Whether coats may be
51214752591                      Texas State Senatt?                                    retained  from remitted  bail
Telex 910iE74.1287
                                 P. 0. Box 12068, Capitol           Station             bonda
Telecopier  5121475.0299
                                 Austin, Texas    7i3:711

714 Jackson. SuI1e  7W           Deer Senator      Sant Leateban:
Dallas. TX. 75202JS08
21U742-9944
                                         You first    inquire     whether a county treasurer  has authority    to
                                 retain    costs   from a bond that is returned      to a bondsman pursuant    to
4924 Alberta   Ave.. Suite 160   article    2372p-3,     .section   13(c), V.T.C.S.   Section 13(c) of article
El Paso. TX. 799052793           2372p-3 provides       that
91545333494

                                                   [t]he     surety    on appearance    bonds in criminal
   ,, Texas,   Suite 700
                                               c88e*     ahall      be    absolved   of    liability      upon
“ouston.   TX. 770029111                       disposition       of the case, and disposition          aa used
713l2235999                                    herein      shall    mean a dismissal.         acquittal,     or
                                               fInding of guilty        on the charges made the basis of
                                               the bond.
806 Broadway.       Suite 312
Lubbock. TX. 79401.3479
8081147.5239                     ThUA,    the queatlon     before   us relates     to the recovery    of costs    in
                                 criminal     cases    from remittitura       to  bondsmen    where  there   is   no
                                 forfeiture     of the bond.      We conclude    that,  on the disposition      of a
 4309 N. Tenth. Suite B
                                 criminal    case.   t’he surety   who secures     the defendant’s  appearance     is
 McAllen. TX. 78501-1683
 51216824547
                                 absolved    of liab:Mty      and is entitled     to A remittitur   of the entire
                                 amount of eu unfcrfeited        bond.

 2UO Main Plaza. Suite 400             A bail bond is strictly         a statutory      bond.    See Sheppard v. Gill,
 sa.n Antonlo.TX.      79%2797
                                 58 S.W;2d 168 (Tes. Civ. App. - San Antonio 1933). aff’d,                      90 S.W.2d
51212254191
                                 563 (Tex. 1936).        Chapters     17. 22. and 44 of the Codeof                Criminal
                                 Procedure provide! for the release           on bond of a defendant        pending trial
 An Equal OpPOrtUnitYl           or appeal     of A conviction          and for forfeiture           of the bail      of a
 AffIrmsWe  Actlon EmPlOY        defendant    vho fails      to appear as specified               by a ball      bond.     A
                                 defendant    may furnish      the security         for a bail      bond either    by the
                                 deposit   of cash or by the signatures            of bondsmen who serve as sureties
                                 on his bond.      Article   2372p-3, V.T.C.S.,          regulates     such bondsmen and
                                 the business    of wecuting      bail bonds.

                                         Sections      l?(a)  and 13(b)  of article           2372p-3    provide    for a
                                  remittitur      to   a ‘bondsman of a portion   of        the total     amount   of the




                                                              p. 1161
Ronorable   8. TAti SAntiestebrm       - PAW 2 (JM-261)




AppeArance bond in certein         instances    involving      the forfeiture      of the
bond.     See also Code Crln. I?roc. Art. 22.16.               Artfcle     17.08 of the
Code of Criminal Procedure,        which lists     the requisites       of A bail bond,
provides    In subdivision     6 that A bond ahAl            be conditloned        on the
defendant’s     and aurety’a   pa:r:.ng ~11 neceaaery       and reAsOnAble expenses
incurred     by sheriffs     And other       peace    officers      in rearresting      A
defendant     who ViolAtea     the: provisions       of his bond And that            such
expense is in Addition       to the priuCipA1       Amount specified        in the bond.
We are not AwAre. however, elf 8tAtutory           Authorization       which empowers a
county treasurer     to retain   (:oata from the remfttitur          of A bail bond on.
the disposition       of A cAae where the defendant                complies     with  the
obligation     to Appear And no bond forfeiture         occurs.

       The domiUAnt conaideratlon        in construing   A statute    is the intent
of the legislature.       Calvert.
                         --           v.  Texas   Pipe Line   Co., 517   S.W.Zd 777
(Tex.    1974).   Generally,     ,?Ile intent     and meaning of A statute        is
discerned   primarily  from thl? language       of the statute.    City of Sherman
v. Public Utility     Cemmissi~n of TeXaS. 643 S.W.2d 681 (Tex. 1983).
Unambiguous statutory     language will be enforced AS written.            Ex parte
Roloff,   510 S.W.Zd 913 (Tex. 1974).

       The clear       and un~mbif;u,oua language        of section     13(c) specifies
that    the end of A bondsmAn’s            liability       on A bond occurs       on the
disposition       of the case t’y dismissal,            Acquittsl,    or A findlng       of
guilty    on the charges       thal: are the bASi8 of the bond.              The statute
provides     that, At that poiot , the bondsmen is “Absolved” of liability.
“Absolve.”      *a * legal term, means “to set free, or release.                 Aa from
obligcltion,     debt, or reapontibility.”           Black’s     LAW Dictionary   9 (5th
ed. 1979).        The 1AnguAge of section          13(c) does not suggest       that the
legislature        intended    that    the   bondsmAn remain         partially     liable
following      the disposition       of the cAae And receive            only A partial
remittitur      on A bood due tcs e deduction         for costs.

       Further,     statutory    And case law specify        that the purpose      of bail
is to secure the Appearance of A defendant                 before the proper court to
Answer charges Against him.             See Code Crim. Proc. Arts.          17.01, 17.02,
17.08;     V.T.C.S.     art.    237:lp-?;-$01,      2(S).      The court      of criminal
Appeals repeatedly           h~a reiterated     that the primary objective            of An
Aupearance bond is to secure the oresence of the defendant                     in court at
hia trial     or if his convictioo         ia aubaeauentlv      Affirmed.      See Swinnea
v. State, 614 S.W.2d 453 (II’ex. Grim. Api. 1981); Rx partey
-81             (Tex. Grim. Ap11. 1980); Rx parted Sandoval.               5’
(TAX. Grim. App. 1979).             The court     of cr iminal     appeals    has further
stated    that bail      is not p:r:lmsrily a revenue measure intended             to be a
substitution      for A fine, but it is Intended to secure the trial                 of the
defendant     rather     than “to turn securities           or those of his bondsman
into a penalty.”            See Tramnell V. State.
                           ---                            529. S.W.2d 528 (Tex. Crim.
App. 1975); HcCOnathy v. State,     --      528 S.W.Zd    594 (Tex. Crfm. App. 1975).




                                      p. 1162
Honorable   R. Tati    Sentieate:bem    - Page 3      (311-261)




      Your second question   1,nqulrea vhether A trial     court has authority
to tAx Costa Against A SurHy wheo the surety is absolved of liability
pursuant to article   2372p-:I!, section   13(c).   Baaed oo the language of
the same statutes and cases; by which we anaver your first          question,  we
conclude that the legislature      has not authorized     the trial    courts   to
tex coats against   A bond8mr.o. Absolved  of further   liability    as provided
by aectioo   13(c).

       Additionally,   other provisions     of the Code of Criminal       Procedure
provide    for the taxing      o,E coats   in criminal     cases.   Arts.    42.15,
42.16.      thuaeraua provisions     enumerete    specific    fees  to    be taxed
AgaiOSt    or paid by A def~wisnt       00 COnViCtiOn.      See Code Crim. Proc.
arts.   53.01. 53.04, 53.05, 53.06. 1018. 1061. 107mO79.             1083.

       The legislature       expressly     provided      that coats be taxed Against
the defendant        on conviction.          A surety        IS not A party         to the
def eodent ‘a     criminal     cha r]le .     It     is   our    opioioo    that    if   the
legislature     had intended      that coats be taxed against            the surety or be
withheld     from the surety’s          remittltur      on disposal      of  the criminal
charge, the legislature         world have expressly          so provided.     We conclude
that,    when A surety      is absolved       of liability       under article     2372p-3,
section     13(c),    neither     a county        treasurer     oor A trial      court     is
authorized     to withhold     costs from A remittitur          on a bond or to tax the
coats against      the surety,     l,eapectlvely.

                                       SUMMARY

                 A county     treawrer   is oot authorized     to deduct
             coats from A bonll returned to A bondsmen pursuant
             to article       23721w3, section     13(c),   V.T.C.S.      A
             trial     court is ncmt authorized   to tax coats against
             a bondsmen wher, the bondsman             la absolved       of
             liability      pursuant   to Article     2372p-3,    section
             13(c).



                                                 J?J/f.&+
                                                    Attorney      GeOerAl   of   Texas

 TOMGREEN
 First AssistAnt      Attorney   General

 DAVID R. RICHARDS
 Executive Assistant Attorney          General




                                         p. 1163
Honorable   8. Yetj     Santieateban   - Page 4   (34-261)




RICK GILPIN
ChAirmen. Opinion       Cow&tee

Prepared    by Nancy Sutton
ASSietAOt    Attorney    GenerAI


APPROVED:
OPINIONCOMMITfEE

Rick Gllpin,     Chairmao
Jon Bible
Colio csrr
8uSAn GArriaon
Tony Gulllory
Jim Moellioger
Jennifer  Riggs
NAnCy Sutton
Bruce Youngblood




                                       p. 1164